DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 which states “second transistor that is different than the first transistor” it is vague and not clear since the different between the second transistor and first transistor is not clearly defined. Further clarification is needed.
Claim 3 which states “the first and second transistors have different first and second threshold voltages, respectively” it is not clear what the applicant meant by the first and second transistors have different first and second threshold voltages since the 
Claim 7 is rejected in the same manner as discussed above in claim 1.
Claims 2-6, 8-14 & 16-18.  are due to their dependency.
Claim 15 is rejected in the same manner as discussed above in claims 1 & 3.
Claim 19 is rejected in the same manner as discussed above in claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 13-14 & 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dening et al (of record, US 7330071 B1) in view of McLaren et al (US 9966903 B1) (hereinafter, Dening and McLaren).
Insofar claims 1 & 19, Dening (Fig. 3) teaches a power amplifier circuit comprising: a main amplifier (50) including a first transistor (not shown, see column 5, line 25, gate of the main and peaking amplifiers), and a peaking amplifier (56) including a second transistor (not shown, see above discussion) that is different than the first transistor (see column 5, lines 25-40, threshold of the main may be different from the peaking amplifier) wherein the peaking amplifier is configured to modulate a load impedance of the main amplifier responsive to a common gate bias (see bias network 64 being connected between main amplifier 50 and peaking amplifier 56, see column 5, lines 25-26) applied to respective gates of the first and second transistors but silent about semiconductor die.
McLaren teaches an amplifier circuit having main and peaking amplifier; and wherein a semiconductor die include the main and peaking amplifiers (see column 34, last paragraph.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention was made to have modified the circuit of Dening with the teaching of McLaren in order to provide the benefits of easier integration and saving space.
Regarding claim 2, wherein, based on the common gate bias, the first and second transistors on the semiconductor die are configured to turn on in sequence responsive to different power levels of an input signal to the power amplifier (see 
Insofar claim 3 is understood, the first and second transistors have first and second threshold voltages, respectively; and wherein the threshold voltage of the second transistor is different from the first threshold voltage of the first transistor (see column 5, lines 25-45, threshold and class B and class C).
Regarding claim 4, wherein the semiconductor die further comprises an input transmission line (e.g. element 54, also see column 5, first paragraph, splitter, not shown) that electrically connects respective inputs of the main and the peaking amplifiers on the semiconductor die to provide an input signal thereto.
Regarding claim 5, wherein the semiconductor die further comprises an output transmission line (e.g. element 52 and also see node 60, combiner, not shown) that electrically connects respective outputs of the main and the peaking amplifiers on the semiconductor die.
Regarding claim 6, wherein at least one of the input transmission line (note that line 54 having 90 degree phase shift) or the output transmission line (line 52 having quarter wavelength) comprises an electrical length that is configured to provide signals to the respective inputs or signals from the respective outputs with a predetermined phase shift there-between based on a frequency component of the input signal.
Regarding claim 13, wherein the electrical length comprises one quarter (see Fig. 3, 90 degree of line 54 and quarter wavelength of line 52) a wavelength corresponding to a frequency component of the input signal.
Regarding claim 14, wherein at least one of the input transmission line or the output transmission line comprises a distributed element circuit on the semiconductor die and is free of lumped elements (which consider as intended used since the applicant does not appear disclose specific distributed element circuit).
Regarding claim 17, the combination teaches all of the limitations as applied in claim 1 except for the limitations as cited in claim 17.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to add plurality of the first and second transistors since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art and selecting particular characteristic of a plurality of the second transistors that is greater in number than the plurality of the first transistors is the selection of a result effective variable. It would have been obvious to one of ordinary skill in the art at the time the invention was made to select the plurality of the second transistors that is greater in number than the plurality of the first transistors since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.
Regarding claim 18, although, the combination does not explicitly teach wherein the first and second transistors comprise high electron mobility transistors (HEMTs) or metal-oxide-semiconductor field effect transistors (MOSFETs). However, it is well known in the art and RF power amplifier in particular that active device is generally .

Allowable Subject Matter

Claims 7-12 & 15-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 29 & 35-45 are allowable.
The following is an examiner’s statement of reasons for allowance: Independent claim 29-45 are allowable for the same reason as discussed in the previous office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claim(s) 1-19 and 29-45 have been considered but are moot because the new ground of rejection does not rely on any 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941.  The examiner can normally be reached on Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert J Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/KHIEM D NGUYEN/Examiner, Art Unit 2843                                                                                                                                                                                                        
/KHANH V NGUYEN/Primary Examiner, Art Unit 2843